Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 1 of 25 PageID #: 16387




                                    Exhibit A
                               U.S. Patent No. 6,437,532

             Method and Apparatus for Visual Lossless Image Syntactic Encoding
Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 2 of 25 PageID #: 16388
                                                                                          I1111111111111111 11111 lllll 111111111111111 lllll lllll 111111111111111 11111111
                                                                                                                      US006473532Bl

    (12)   United States Patent                                                                    (10)    Patent No.:                   US 6,473,532 Bl
           Sheraizin et al.                                                                        (45)    Date of Patent:                          Oct. 29, 2002


    (54)    METHOD AND APPARATUS FOR VISUAL                                                    AwadKh. Al-Asmari,"An Adaptive Hybrid Coding Scheme
            LOSSLESS IMAGE SYNTACTIC ENCODING                                                  for HDTV and Digital Sequences," IEEE Transacitons on
                                                                                               Consumer Electronics, vol. 42, No. 3, pp. 926-936, Aug.
    (75)    Inventors: Semion Sheraizin; Vitaly Sheraizin,                                     1995.
                       both of Mazkeret Batya (IL)                                             Kwok-tung Lo & Jian Feng, "Predictive Mean Search
                                                                                               Algorithms for Fast VQ Encoding of Images," IEEE Trans-
    (73)    Assignee: VLS COM Ltd., Rechovot (IL)                                              actions On Consumer Electronics, vol. 41, No. 2, pp.
    ( * ) Notice:           Subject to any disclaimer, the term of this                        327-331, May 1995.
                            patent is extended or adjusted under 35                            James Goel et al., "Pre-processing for MPEG Compression
                            U.S.C. 154(b) by O days.                                           Using Adaptive Spatial Filtering", IEEE Transactions On
                                                                                               Consumer electronics, vol. 41, No. 3, pp. 687-698, Aug.
    (21)    Appl. No.: 09/524,618                                                              1995.
                                                                                               Jian Feng, et al., "Motion Adaptive Classified Vector Quan-
    (22)    Filed:          Mar.14, 2000                                                       tization for ATM Video Coding", IEEE Transactions on
    (30)         Foreign Application Priority Data                                             Consumer Electronics, vol. 41, No. 2, pp. 322-326, May
                                                                                               1995.
      Jan. 23, 2000        (IL) ................................................ 134182        Austin Y. Lian, et al., "Scene-Context Dependent Refer-
                                                                                               ence-Frame Placement for MPEG Video Coding," IEEE
    (51)    Int. Cl.7 ............................. G06K 9/36; G06K 9/46                       Transactions on Circuits and Systems for Video Technology,
                                                                                               vol. 9, No. 3, pp. 478-489, Apr. 1999.
    (52)    U.S. Cl. ....................... 382/244; 382/260; 382/263;
                                              382/264; 382/270; 382/274                                           (List continued on next page.)
                                                                                               Primary Examiner---Phuoc Tran
    (58)    Field of Search ................................. 382/232, 244,                    (74) Attorney, Agent, or Firm---Eitan, Pearl, Latzer &
                        382/254, 260, 263, 264, 270, 274, 162,                                 Cohen-Zedek
                           240; 348/608, 620; 375/240, 240.29
                                                                                               (57)                          ABSTRACT
    (56)                       References Cited
                                                                                               A visual lossless encoder for processing a video frame prior
                       U.S. PATENT DOCUMENTS                                                   to compression by a video encoder includes a threshold unit,
           5,341,442   A        8/1994      Barrett                                            a filter unit, an association unit and an altering unit. The
           5,491,519   A        2/1996      Kim                                                threshold unit identifies a plurality of visual perception
           5,586,200   A       12/1996      Devaney et al.                                     threshold levels to be associated with the pixels of the video
           5,774,593   A        6/1998      Zick et al.                                        frame, wherein the threshold levels define contrast levels
           5,787,203   A     * 7/1998       Lee et al. ................... 382/232             above which a human eye can distinguish a pixel from
           5,796,864   A        8/1998      Callahan                                           among its neighboring pixels of the frame. The filter unit
           5,845,012   A       12/1998      Jung
                                                                                               divides the video frame into portions having different detail
           5,847,766   A       12/1998      Peak
           5,870,501   A        2/1999      Kim                                                dimensions. The association unit utilizes the threshold levels
           5,901,178   A     * 5/1999       Lee et al. ................... 375/240             and the detail dimensions to associate the pixels of the video
                                                                                               frame into subclasses. Each subclass includes pixels related
                        OIBER PUBLICATIONS                                                     to the same detail and which generally cannot be distin-
    Raj Malluri, et al., "A Robust, Scalable, Object-Based Video                               guished from each other. The altering unit alters the intensity
    Compression Technique for Very Low Bit-Rate Coding",                                       of each pixel of the video frame according to its subclass.
    IEEE Transaction of Circuit and Systems for Video Tech-
    nology, vol. 7, No. 1, Feb. 1997.                                                                             17 Claims, 15 Drawing Sheets

                                             INPUT       40
                                             FRAME                                                        PROCESSED
                                            MEMORY                                                        CURRENT
                                                                                                          FRAME




                                    CURRENT          PREVIOUS
                                       FRAME         FRAME
Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 3 of 25 PageID #: 16389


                                                     US 6,473,532 Bl
                                                             Page 2



                    OIBER PUBLICATIONS                            High-Resolution Medical Image Compression", IEEE
                                                                  Transactions on Medical Imaging, vol. 16, No. 3, pp.
    Kuo-Chin Fan, Kou-Sou Kan, "An Active Scene                   301-316, Jun. 1997.
    Analysis-Based approach for Pseudoconstant Bit-Rate           Adrian Munteanu et al., "Wavelet-Based Lossless Compres-
    Video Coding", IEEE Transactions on Circuits and Systems      sion of Coronary Angiographic Images", IEEE Transactions
    for Viedo Technology, vol. 8, No. 2, pp. 159-170,Apr. 1998.   on Medical Imaging, vol. 18, No. 3, pp. 272-281, Mar. 1999.
    Takashi Ida and Yoko Sambansugi, "Image Segmentation          Akira Okumura, et al., "Signal Analysis and Compression
    and Contour Detection Using Fractal Codong", IEEE Tran-
                                                                  performance Evaluation of Pathological Microscopic
    sitions on Circuits and Systems for Video Technology, vol.    Images, "IEEE Transactions on Medical Imaging, vol. 16,
    8, No. 8, pp. 968-975, Dec. 1998.                             No. 6, pp. 701-710, Dec. 1997.
    Liang     Shen      &    RangarajM.       Rangayyan,    "A
    Segmentation-Based Lossless Image Coding Method for           * cited by examiner
Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 4 of 25 PageID #: 16390


    U.S. Patent          Oct. 29, 2002   Sheet 1 of 15       US 6,473,532 Bl




                                           1
Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 5 of 25 PageID #: 16391


     U.S. Patent         Oct. 29, 2002                      Sheet 2 of 15       US 6,473,532 Bl

                                                                 C.D
                                                0:::             n
                                                0
                                                1-
                                                z
                                                0
                                                2


                                ,----
                                I               0:::
                                                        --7
                                                             I n
                                                                 -.:j-


                        0       I               w            I
                                                0
                        n1                      0
                         \J     I w
                                    0:::
                                                u
                                                w
                                                0
                                I >
                                  w
                                I u             0:::
                                I w             0
                                I 0:::          I-
                                                <C
                                I               _j
                                I               :=:>
                                I               0
                                I               0            I
                                           I N  2
                                I     w
                                L ____ __ J n
                                I     0    I

                                                    I
                                                    I
                                ,----                                       N

                                                                            -
                                                     --7
                                                                 lO
                                I               0:::    I        N          ~
                                I               0            I
                                I               I-           I              ~
                                I               ::5          I
                                I               :=:>
                        N       I 0:::          0
                        N           W           0

                            ~~
                                                2

                                I (.f)
                                1Z
                                                z
                                I
                                I I-
                                    c2       0 0:::
                                           0(/)W
                                           wU1o
                                I          o~O
                                I          >O.... u
                                I               2z
                                I     ow                         s::t-
                                                                 N
                                I
                                L ____
                                      u                      I
                                                        _ _ _j




                                               Un:::
                                               1-W
                                           U) (_) 0
                                           _ j <C 0
                                           >    I-
                                                Zz
                                                        u
                            0
                            N                   c=;w

                                            0
                                            w
                                            0
                                            >
                                                                                                                           d
                                                                                                                           •
                                                                                                                           r:JJ.
                                                                                                                           •
                                                                                                                           ~
Y,Cr ,Cb     INPUT \ 40                                            44~                                                     ~
             FRAME r-J                                ,--------          --7
                                                                                                                           ......
                                                                                   PROCESSED                               ~
            MEMORY             : ----- :                                           CURRENT                                 ......
                                                                                                                           =
    '-------+-----------1.-CONTROLLABLE I                                          FRAME
                                  FILTER BANK :
                                                 60   I   '-----~-___,     I
                                                                                             48                     46     0
                                                      I                    I                                               I")
                                                      I   _ ______,____    I           • (   . - PREVIOUS       (         :-""
                                                      I                    I                                               N
   CURRENT         PREVIOUS                                                          INTER~[~A_1Ai_JOLJTPLJT I Y,Cr ,Cb   ~~
                                                 62             FILTER     1
     FRAME         FRAME                                                                                                  N
                                                                                     FRAME     I       FRAMEI             0
                                                      :       SELECTOR     :
                                                      I   '------~-____,   I       PROCESSOR        - MEMORY              s
      ,---- - - - - - - 7                             I                    I
      I    ~~----'-~                                  L-----~-----~
      I     SPATIAL-         1 50                                                                                         'JJ.
            TEMPORAL         1                                                                                            ~
                                                                                                                          =-
                                                                                                                          ~
      :I    ANALYZER         L __________________                  -----7                                                 ....
                                                                                                                          ~
      I                                                                    I
                                                                                                                          0
                                                                                                                          ....,
DIFFE~ENCE                FILTERED FRAMES                    SUBCLASS      1 56
     FRAME                                                  DETERMINER     1                                              Ul
                                                                                                                          '"""'
      I                                                   ._____ _ ____,       I
      I                                                                    I
      I    _-L--____.__              ~---~                                 I
      I                            VISUAL                                  I
      :     PARAMETER PARAMETERS PERCEPTION THDi                           :
      1      ESTIMATOR           THRESHOLD                                     I                                          e
                                                                                                                          rJ'J.
      :    .______,_ ____,       DETERMINER                                :                       FIG.3                  O'I
      I                                                                        I
      L ____     -----------------                __ T __________          J                                              ~
                                                                                                                           ~
           52                               54            '---42                                                          11.
                                                                                                                          ~
                                                                                                                          N
                                                                                                                          ~
                                                                                                                          i,-
                                                                                                                                    Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 6 of 25 PageID #: 16392
Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 7 of 25 PageID #: 16393


     U.S. Patent                                                Oct. 29, 2002                             Sheet 4 of 15                   US 6,473,532 Bl




                                                                                                                                                          N
                                                                                                                                                        :r:
                                                                                                                                                        2
                                                                                                                                                        LO
                                                                                                                                                    C

                   \1g                    ..---



                       ~
                                          0:::                                                                                                           N
                                              I   ..---                                                                                                 :r:
                                          LL      u                                                                                                     2
                                          n            I                                                                                                sq-

                   \         st~
                                         ~
                             \                                ~ I"---.
                                                  N
                                                  u                                                                                                      N
                                                                                                                                                        :r:
                                                       I
                   \         lQ_         1,       ~                                                                                                     2
                                                                                                                                                        n
                                                                           ~
                                              ~
                       \1                                     ~
                                                                  ~
                                                                               ~
                                 "'~                   ....
                                                                      ~        r--...
                                                                                                          !~~                                            N
                                                                                                                                                        :r:
                                                                                                                                                        2
                                                                                                                                                        N
                                                                                         ~

                   \
                             0
                             ..--(I)
                                 0
                                 u
                                                  N
                                                  O::'.
                                                   I
                                                        ~
                                                                      ~                                   ~ r-----..     "'~
                                                                                                                        .....______

                       ~
                                                  LL
                                                                                        -----..........
                                                                                                          I'--r----...__ ~ ~
                                                  CL                                                                                                     N
                                :r:                                                                                                                     :r:

                                                              ---
                       n
                       rvr------_                                                                                                                       2
                                                                                                                                                        ..--


                                                                                                                                    ~~
                        I
                                                                      r---                                                            ~
                                                                               -----r---..
                       LL
                       CL
                       :r:                                                                                       ....
                                                                                                                            - r---- r---
       -----
         c
       ..__.,,
       :r:
                                                                                                                                              ~
                                                                                                                                              N
               0                     0)                co         r-----   <.D                      LO          sq-             n     N     ..---   0
                                     0                 0          0        0                        0           0               0     0     0
                                                                                                                       d
                                                                                                                       •
                                                                                                                       r:JJ.
                                                                                                                       •
                                                                                                                       ~
                                                                                                                       ~
                                           64                                                       66                 ......
                                                                                                                       ~
       ,---------------------~---7                    1 ____________________ {                       ______ 7
                                                                                                                       ......
                                                                                                                       =
                                                      I
                                                      I   rl SW-DR > - - - - - - - - - - - 1        TA-R
                                                      I
                                                      : I      'D-R                                                    0
                                                                                                                       I")
                                                      I                                                               ....
                                                                                                                      N
                                                      :H    SW- R1 ' - - - - - - - - - - - - - - - J LP F- R1         ~~
           SW-DC\                   I TA-C
                                                      I                                                               N
             l                                                                                                        0
                 D-C                                                                                                  0
                                                      : /       'l-R'--'-1'-------                                    N
                                                      1

           SW-C1 t - - - - - - - - - - - ; LPF-C1 I t : : t ISW-R2 t------------1LPF-R2                         ..,
Y[n]                                                                                                            B     'JJ.
                 CL_                            I::                R2                                                 ~
                                                                                                                      =-
A                                                 I   I                                                               ~
                                                                                                                      ....
                                                  I   I                                                               Ul
           SW-C2       LPF-C2>---------I          I   I     SW-R3               LPF-R31----------<                    0
                                                  I   I
                                                                                                                      ....,
                                                  I   I                                                               Ul
                                                                                                                      '"""'
                                                  I   I
           C2    TA       NLF-C            /R3    1
                                                 TA   1+ NLF-R
       I     I ~-~        ~-~        II        ~-~        ~-~
       L___________________________ J L____________________________ JI


                                                                                                                      e
                                                                                                                      rJ'J.
                                                                                                                      O'I
                                                                                                                      ~
                                                FIG.5A                                                                 ~
                                                                                                                      11.
                                                                                                                      ~
                                                                                                                      N
                                                                                                                      ~
                                                                                                                      i,-
                                                                                                                                Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 8 of 25 PageID #: 16394
                                                                                                                           d
                                                                                                                           •
                                                                                                                           r:JJ.
                                                                                                                           •
                                                                                                                           ~
                                               64                                                 66                       ~
                                                                                                                           ......
                                                                                                                           ~
    ,---------------------C____                          7       r ____________________ { ______ 1
                                                                                                                           ......
                                                                                                                           =
                                                                     SW-~            jRND-RO      TA-R
                                                                         D-R            ♦ Z1                               0
                                                                                                                           I")
                                                                                                                          ....
                                                                     SW-R1-------I                                        N
          sw-co1             1sw-co       TA-C                                                   LPF-R1                   \0
                                                                                                                          ~

                                                                      --,--                                               N
            ~ D-L                [z4                                     R1                                               0
                                                                                                                          0
                                                                                                                          N

    i                                                                                                               ..,
          sw-c1~--~sw-c1                 LPF-c1     I   f ; ; f      1sw-R2                      LPF-R2 I   T   1
Y[n]:                                                        I   I      I                                       I   B     'JJ.
A   I         CJ                  ZS                                      R2             Z3                     I         ~
                                                                                                                          =-
    I                                                                                                           I         ~

    I                                                                                                           I
                                                                                                                          ....
                                                                                                                          O'I
    1   Lj SW-C2   m LPF -c21------+---------i                       SW-R3     LPF-R3----------1                I         0
    I                                                                                                           I         ....,
    I                                                                                                           I         Ul
                                                                                                                          '"""'
    I                                                                                                           I
    I        C2         TA             NLF-C                             R3     TA             NLF-R            I
    I                                                                                                           I
                                                                 L ____________________________ J
    L---------------------------~

                                                                                                                          e
                                                                                                                          rJ'J.
                                                                                                                          O'I
                                                                                                                          ~
                                                    FIG.5B                                                                 ~
                                                                                                                          11.
                                                                                                                          ~
                                                                                                                          N
                                                                                                                          ~
                                                                                                                          i,-
                                                                                                                                    Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 9 of 25 PageID #: 16395
Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 10 of 25 PageID #: 16396


      U.S. Patent                     Oct. 29, 2002          Sheet 7 of 15         US 6,473,532 Bl




                                                                                                    N
                                                                                                I
                                                                                                2
                                                                                                t.[)

                                                                                            C


                                                                                        u
                                                                                                    N
                                                                                                I
                                                                                                2
                                                                                                -tj-




                                                                                                    N
                                                                                                I
                                                                                                2
                    l-----+---+---+---+-----1----t---r----t-----r---r-i"'=----,1n



                                                                                                    N
                                                                                                I
                                                                                                2
                    l-----+---+--+-------:;;,~+-----t------::;:;>4-----t-~8--i77r-1---nN



                                                                                                N
                                                                                                I
                                                                                                2




        ,,,.-..._
         C
        ..__,,
         I
                    0    0)     CXJ     I'-     CD    t.[)          -tj-   n   N    ..---   0
                         0      0       0      0      0             0      0   0    0




                                                               c.o
                                                                0
                                                                ~

                                                                ~
Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 11 of 25 PageID #: 16397


      U.S. Patent              Oct. 29, 2002             Sheet 8 of 15              US 6,473,532 Bl




                                                                                                      cO
                                                                                                  ·- I
                                                                                                   >1---

                                                                                                  CX)
                                                                                                  .--

                                                                                                  r.D
                                                                                                  .--


                                                                                                  .--

                                                                                                  N
                                                                                                  .,----


                                                                                                  0
                                                                                                  .--
                                                     ~
                                                                 ~   '
                                                                                                  CXJ
                                                                                                  0

                                                                         ~'                       r.D


                                                                                   ~I'\
                                                                                                  0




                                                                                          \       N


                                                                                              \
                                                                                                  0



        +-'   .-
                    CX)   CD     sq-    N      0             CX)     CD   s;;:t-     N        0
         ::J 0                   .--    ..--   ..-----       0       0    0          0
         o:::r::
        >     I--
Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 12 of 25 PageID #: 16398


     U.S. Patent                        Oct. 29, 2002                     Sheet 9 of 15                  US 6,473,532 Bl


                                                                                                             co
                      f-                                                                                     -.::j-
                      =:)
                      0
                      r-,
                       C
                      L.___J


                      >-                                                                             /
                                    co                                           0
                                    r---                                         co
                                            3:
                                            if)




                                                                             -.::j-                                   c.D
                                                                             r---                    0:::
                                                                                                                      r---
                                                                  0:::
                                                                  0                                  0
                                                                  f-                                 f-
                                                                  <C                                 <C
                                                                  0:::                               0:::
                                                                  <C                                 <C
                       w                                          0....                              0....
                       2                                          2                                  2
                       <C                                         0                                  0
                       et::
                       LL
                                                                  u                                  u
                                                          LL
                                                          _J
                       f-                                     I                                 0
                       =:)
                                    0                     0                                     I
                       0....                                                     N              I-
                       z            r---                  I
                                                                                 r---
                                                          f-                            LL
                                            LL
                       IJ)                  0....                                       0....
                       =:)                  _J                                          I
                       0
                       >
                       w
                       et::
                       0....




                                                                  +
             -.::j-
                       w
                       f-
                                                                                                                       ~
             co                                                                                                        Cl'.)
                       <C      >-                                                                                          .
                       0et::
                       WO                                                                                              CJ
                       22                                                                                              1---4
                       et:: w                                                                                          ~
                       W2
                       f-                           0
                       z                            Wf-
                                                    lf)   u w
                                                    cnw2
                                                    w     0::: <(
                                                    u     0::: er::
                                                    0 =:> LL..
                                                    et:: u
                                                    0....
                                                                                                                    d
                                                                                                                    •
                                                                                                                    r:JJ.
                                                                                                                    •
                                                                                                                    ~
                                                                                                                    ~
              84                                                                                                    ......
                                                                                                                    ~
                                                                                           82
      INTERMEDIATE
                                                                                                                    ......
                                                                                                                    =
         MEMORY                                                                                    Y[n]OUT
                            PREVIOUS
                            INPUT
                                                                                  /78
                                                                                                              -     0
                                                                                                                    I")
                            FRAME ~ 7 0                                                                             !""'"
                                                                                                OUTPUT              N
                                                                                                                  ~~
                                     LPFj                                                        FRAME              N
                                                                                                                    0
                                                                              ~w                MEMORY              0
                                                                                                                    N
PROCESSED                                                     l
 CURRECT                               THD-LF                                                            46
  FRAME              +   I
                          ~' \   I                 1
                                                    COMPARATOR                                                     'JJ.
                                                                          1                                         ~
                                                                                                                    =-
                                                                                                                    ~

                                                                  C74
                                                                                                                   ....
                                        72                                        (80                              0
                                                                                                                   '"""'
                                                                                                                   0
                                                                                                                   ....,
                                     HPFl                                     I   SW   I                           Ul
                                                                                                                   '"""'
                                                              '
                                            THDj   ..------',.___,.______,,

                                                    COMPARA~                                                       e
                                                                                                ~48                rJ'J.
                                                                   I,.

                                                                         76                                       _,.a-...
     FIG.BB                                                                                                        ,I;;;..

                                                                                                                   ~
                                                                                                                  1J.
                                                                                                                   ~
                                                                                                                   N
                                                                                                                   ~
                                                                                                                   i,-
                                                                                                                             Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 13 of 25 PageID #: 16399
                                                                                                       d
                                                                                                       •
                                                                                                       r:JJ.
                                                                                                       •
                                                                                 82
                                                                                                       ~
                                                                                                       ~
                                                                                          Y[n]OUT _    ......
                                                                                                       ~

                                                                                                       ......
                                                                                                       =
                                     70                                     78          l__,
                                                                                      OUTPUT
                       ~-----1   LPF 1 - - - - - - - - - - - - i       SW                              0
                                                                                       FRAME I         I")
                                                                                      MEMORY          :-""
                                                                                                      N
PROCESSED                                                                                             ~~
 CURRECT                            THD-LF                                                     46     N
                                                                                                      0
  FRAME       +                                                                                       0
                                                                                                      N
                                              COMPARATOR I
                                                            \
            68                                                   74
                                    72                                      80                        'JJ.
                                                                                                      ~
                                                                                                      =-
                                                                                                      ~
                       ~~                               •              I sw-~                         ....
                                                                                                      '"""'
                                                                                                      '"""'
                                                                                                      0
                                                                                                      ....,
                                      THDj   ,---_.______._ _   ___,                                  Ul
                                                                                                      '"""'

                                              COMPARATOR1----'
                                                                                      ~48
                                                                  76
                  PREVIOUS CURRENT FRAME                                                              e
                                                                                                      rJ'J.
                                                                                                      O'I
                                                                                                      ~
                                                                                                       ~
     FIG.BC                                                                                           11.
                                                                                                      ~
                                                                                                      N
                                                                                                      ~
                                                                                                      i,-
                                                                                                                Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 14 of 25 PageID #: 16400
                                                                                                                                                                   d
                                                                                                                                                                   •
                                                                                                                                                                   r:JJ.
                                                                                                                                                                   •
                                                                                                                                                                   ~
                                                                                                                                                                   ~
LU~~tf(Er_______________                                                     /50                                                                                   ......
           I   ~         c -                  - - - - - - - - - - - - - - - - - -
                                                                                                                                                                   ~
                                                                     ~~~--- ----7 ~------------                                         7
                                                                                                                                            I                      ......
                                                                                                                                                                   =
  YlnJ     I                                                                                      I   I                                     1   Yl nJ
                                                                     IMPIMPIMPIMPIMP\                                                       L ______
           I
           I
               ~t:J                                                                               IIII         -         ,k  -
                                                                                                                                                            7
                                                                                                                                                            I
           I                                                                                      I I                   +,
           I                                                                                      11-MF~                                                    I      0
                                                                                                                                                                   I")
           I                                                                                      I   I                                                     I      !""'"
   VD                              -          -                                                                                                             I
           I                                                                                      I   L---~---                                                     N
VERTICAL                       ~   ML   ~>-   ML      f-
                                                                                                  L _________ l 7 I                                         I    ~~
                                                                                                                                                            I      N
                                              ~
 DRIVE                             -                                                                                         I                              I      0
                                                                                        o--                                  I          L'IF                I
                                                                                              MP MP MP MP MP                 I                              I
                                                                                                                                                                   s
                                                                                                                             !                              !
                                                                                                                             I                              I
                                                                                                                             I                              I
                                                                                                                             I                                    rF.J.
                                                                                                                             I                                     ~
                                                                                                                                                                   =-
                                                                                                                             I                                     ~

                                                                      HPF-R1j                             IHPF-R3            I
                                                                                                                                                        I         ....
               jHPF-c1i        IHPF-c2!                                             IHPF-R2I
                                                            VD                                                               I                                    'N"""
                                                                                                                             I                   HPF-l'IF         0
                                                                                                                                                                  ....,
                                                                                                                             I
                                                                                                                             I                                    u-.
                                                                                                                             I                                    '"""
                                                            I                                                                I
                                                                                                                             I
                                                                                                                             I
                   TA1   I     I       TA2        I                     TA3   I     I TA4     I           I TAS     I        I
               I                                                                                                             I
                                                                                                                              I    ~ ~
                                                                                                                              I                                   e
                                                                                                                                                                  rJ'J.
                                                             •Ix.Y                                                            I
                                                           ---             ----------------                        ____ J L         '                   ,   II   _,.a-...
           L-------------------                                                                                                           •                       ,I;;..
                                                  FIG.9                                                       ~51                 ----c;;                   J
                                                                                                                                    • ____
                                                                                                                                                                  ~
                                                                                                                                                                 1J.
                                                                                                                                                                  ~
                                                                                                                                                                  N
                                                                                                                                                                  ~
                                                                                                                                                                  i,,,-.
                                                                                                                                                                            Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 15 of 25 PageID #: 16401
Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 16 of 25 PageID #: 16402


     U.S. Patent                Oct. 29, 2002                          Sheet 13 of 15                US 6,473,532 Bl



         Ox                                ,--------,      NX                  <DX      N            v
         ~(/)                                 C             (/)                 (/)      (/)             (/)

            0                              L-....J
                                                            0                   0        0               0
           u                                >-              u                   u        u               u                >-,
           I                                                I                   I        I               I                X
          ........                                                             ..--                                 >--<

          ..                                                                                             ..
          n                                                ..---               N        ..---        N
          0::::                                            0::::               0::::    u            u
             I                                               I                   I          I            I
          LL                                               LL                  LL       LL           LL
          Q_                                               Q_                  0...     0...         Q_

          :r:                                              ::r::               ::r::    ::r::        ::r::




                                                                           +                                   0
                                                                                                               >




                                                                                                Q_
                                                                   Q_
                                                                   L
                                                                   -s;j-
                                                                                                L
                                                                                                LO
                                                                                                               \   L.()




                                                   0...
                                                   2
                                                   C'-.J

                                                                                _J
                                                   (]_
                                                   L                            L
                                                   I"")

                                                                                _J
                                                                                L

                           _J
                           L

                           _J
                           2


                      ,---,
                        C
                      L-....J
                      >-
Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 17 of 25 PageID #: 16403


     U.S. Patent              Oct. 29, 2002                      Sheet 14 of 15             US 6,473,532 Bl



                                                                                         I"")
             ~
                                                                                         L.()
              C                                          I
             L-...J   '                '


             >-
                                                                                     /
                                                                 LL
                                               N LL
                                 LL.               (/)       <J
                                                   0             I
                                <J                 0
                                                   I
                                                             u....
                                                             Q_
                                               ~
                                                             I




                                                                     I
                                                    (+
                                                     ,.._

                                                    +

                                                                             u....
                                                                             2




                                                                             + +
                                                                         I



                                           u....
                                           2




             r--,
              C
             L--J         m
             >-
                                                                                                                                                              d
                                                                                                                                                              •
         1                                                    ~56                                                                                             r:JJ.
HPF-R1                                                                                                                              NLF                       •
         I           COMPARATOR R1                                I                                                                       -
         I ,___                                                  I                                                                                            ~
                         CA                                       I                                                                 R1    :--                 ~
HPF-R2!          -                                               I                                                                                            ......
                     COMPARATOR R2          -                                                                                                                 ~
         I       ~
                                                                 I                                                                  R2    -
         I               CA                                      I
HPF-R3,                                                          I                                                                  R3
                                                                                                                                                              ......
                                                                                                                                                              =
                     COMPARATOR R3
         I                                  -                     I
                 ~       CA
         I                                      LOGICAL           I                                                                 C1
         I
HPF-C1,                                         DECODER           I
                     I COMPARATOR   I C1                          I                                                                 C2                        0
         I                                  -                                                                                             -                   I")
         I       H        CA        I                             I                                                                                           !""'"
         I                                                        I                                                                 D-R _                     N
HPF-C2   1                                                        I                                                                                         ~~
                 - _r COMPARATOR IC2                              I                                                                                           N
         I                                  -                                                                                       D-C __                    0
         I       H        CA        J
         I                                                        ; ,-----------              1
                                                                                                                        7                                     s
         I                                                                                                                  I                    FIC 11
                                                                  '                   :.      CNT:R3UC2
         Lt-                                                 ---:::i          I       •
                                                                                                          h                 I
                                                                       .......J
                                                                                                                            '
 8.F     ,-
-                                                                                                                                                            'JJ.
         I                                                                                                    -   Ix.v ! -
                                                                                                                                                              ~
                                                                                                                                                              =-
         I                  OUTLL_     AS                                                                                   1                                 ~
                                                                                                                  SNR           -                            ....
HPF-8.F !                            IN              ~l I3
                                                                                                                            I
             I                 AMPLITUDE                                                                                    I                       THD-I    ~
             I                                                                    l                                                                          0
                                                                                                                                                             ....,
             I                 SELECTOR                                                                            .6. i :
             I                                                                                                                                               Ul
                                                                                                                                                             '"""'
             I                                                                                                     IF :               VISUAL
             I
                                                 -~                                                                         I       PERCEPTION
VD           I                                                                                                              I
             I
                               78                                                         k                                 I
                                                                                                                                    THRESHOLD
             I                                                                                                              I       DETERMINER
             I                 l    I                                                                             IcoP1
             I           ICNT:GOP I                                               Z2                                        I                                e
 y           I                                                                                                              I   -                            rJ'J.
             I                                                                                                              I                               _,.a-...
 Cr          I                                                                                    Dr                        I                      54        ,I;;;..
             I                 ~ 2ML:       i5MP r                                                                          I
 Cb          I                                                                                    Db                        I   -                            ~
                                            l5MP:                                                                           I                               1J.
             L ____________
                      i2MLf _
                                                                                                                                                             ~
                                                                                                                                                             N
                                                                                                                                                             ~
                                                                                                                                                             i,-
                                                                                                                                                                       Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 18 of 25 PageID #: 16404
Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 19 of 25 PageID #: 16405


                                                           US 6,473,532 Bl
                                    1                                                                     2
          METHOD AND APPARATUS FOR VISUAL                                    Takashi Ida and Yoko Sambansugi, "Image Segmentation
         LOSSLESS IMAGE SYNTACTIC ENCODING                                     and Contour Detection Using Fractal Coding", IEEE
                                                                               Transactions on Circuits and Systems for Video
                    FIELD OF THE INVENTION                                     Technology, vol. 8, No. 8, pp. 968-975, December
                                                                       5       1998;
        The present invention relates generally to processing of
     video images and, in particular, to syntactic encoding of               Liang Shen and Rangaraj M. Rangayyan, "A
     images for later compression by standard compression tech-                Segmentation-Based Lossless Image Coding Method
     niques.                                                                   for High-Resolution Medical Image Compression,"
                                                                               IEEE Transactions on Medical Imaging, vol. 16, No. 3,
                                                                       10      pp. 301-316, June 1997;
              BACKGROUND OF THE INVENTION
                                                                             Adrian Munteanu et al., "Wavelet-Based Lossless Com-
        There are many types of video signals, such as digital                 pression of Coronary Angiographic Images", IEEE
     broadcast television (TV), video conferencing, interactive                Transactions on Medical Imaging, vol. 18, No. 3, p.
     TV, etc. All of these signals, in their digital form, are divided         272-281, March 1999; and
     into frames, each of which consists of many pixels (image 15
     elements), each of which requires 8-24 bits to describe                 Akira Okumura et al., "Signal Analysis and Compression
     them. The result is megabits of data per frame.                           Performance Evaluation of Pathological Microscopic
                                                                               Images," IEEE Transactions on Medical Imaging, vol.
        Before storing and/or transmitting these signals, they                 16, No. 6, pp. 701-710, December 1997.
     typically are compressed, urinal one of many standard video
     compression techniques, such as JPEG, MPEG, 20                                     SUMMARY OF THE INVENTION
     H-compression, etc. These compression standards use video
     signal transforms and intra- and inter-frame coding which               An object of the present invention is to provide a method
     exploit spatial and temporal correlations among pixels of a          and apparatus for video compression which is generally
     frame and across frames.                                             lossless vis-a-vis what the human eye perceives.
        However, these compression techniques create a number 25              There is therefore provided, in accordance with a pre-
     of well-known, undesirable and unacceptable artifacts, such          ferred embodiment of the present invention, a visual lossless
     as blockiness, low resolution and wiggles, among others.             encoder for processing a video frame prior to compression
     These are particularly problematic for broadcast TV                  by a video encoder. The encoder includes a threshold
     (satellite TV, cable TV, etc.) or for systems with very low bit      determination unit, a filter unit, an association unit and an
                                                                       30 altering unit. The threshold determination unit identifies a
     rates (video conferencing, videophone).
        Much research has been performed to try and improve the           plurality of visual perception threshold levels to be associ-
     standard compression techniques. The following patents and           ated with the pixels of the video frame, wherein the thresh-
     articles discuss various prior art methods to do so:                 old levels define contrast levels above which a human eye
                                                                          can distinguish a pixel from among its neighboring pixels of
        U.S. Pat. Nos. 5,870,501, 5,847,766, 5,845,012, 5,796, 35
                                                                          the frame. The filter unit divides the video frame into
           884, 5,774,593, 5,586,200, 5,491,519, 5,341,442;
                                                                          portions having different detail dimensions. The association
        Raj Malluri et al, "A Robust, Scalable, Object-Based              unit utilizes the threshold levels and the detail dimensions to
           Video Compression Technique for Very Low Bit-Rate              associate the pixels of the video frame into subclasses. Each
           Coding," IEEE Transactions of Circuit and System for           subclass includes pixels related to the same detail and which
           Video Technology, vol. 7, No. 1, February 1997;             40 generally cannot be distinguished from each other. The
        AwadKh. Al-Asmari, "An Adaptive Hybrid Coding                     altering unit alters the intensity of each pixel of the video
           Scheme for HDTV and Digital Sequences," IEEE                   frame according to its subclass.
           Transactions on Consumer Electronics, vol. 42, No. 3,              Moreover, in accordance with a preferred embodiment of
           pp. 926-936, August 1995;                                      the present invention, the altering unit includes an inter-
        Kwok-tung Lo and Jian Feng, "Predictive Mean Search 45 frame processor and an intra-frame processor.
           Algorithms for Fast VQ Encoding of Images," IEEE                   Furthermore, in accordance with a preferred embodiment
           Transactions On Consumer Electronics, vol. 41, No. 2,          of the present invention, the intra-frame processor includes
           pp. 327-331, May 1995;                                         a controllable filter bank having a plurality of different filters
        James Goel et al. "Pre-processing for MPEG Compres-
                                                                       50 and a filter selector which selects one of the filters for each
           sion Using Adaptive Spatial Filtering", IEEE Transac-          pixel according to its subclass.
           tions On Consumer Electronics, "vol. 41, No. 3, pp.                Further, in accordance with a preferred embodiment of the
           687-698, August 1995;                                          present invention, the inter-frame processor includes a low
        Jian Feng et al. "Motion Adaptive Classified Vector               pass filter and a high pass filter operative on a difference
           Quantization for ATM Video Coding", IEEE Transac- 55 frame between a current frame and a previous frame, large
           tions on Consumer Electronics, vol. 41, No. 2, p.              and small detail threshold elements for thresholding the
           322-326, May 1995;                                             filtered difference frame with a large detail threshold level
        Austin Y. Lan et al., "Scene-Context Dependent                    and a small detail threshold level, respectively, and a sum-
           Reference-Frame Placement for MPEG Video                       mer which sums the outputs of the two filters as amended by
           Coding," IEEE Transactions on Circuits and Systems 60 the threshold elements.
           for Video Technology, vol. 9, No. 3, pp. 478-489,April            Still further, in accordance with a preferred embodiment
           1999;                                                          of the present invention, the threshold unit includes a unit for
        Kuo-Chin Fan, Kou-Sou Kan, "An Active Scene                       generating a plurality of parameters describing at least one
           Analysis-Based approach for Pseudoconstant Bit-Rate            of the following parameters: the volume of information in
           Video Coding", IEEE Transactions on Circuits and 65 the frame, the per pixel color and the cross-frame change of
           Systems for Video Technology, vol. 8 No. 2, pp.                intensity, and unit for generating the visual perception
           159-170, April 1998;                                           threshold from at least one of the parameters.
Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 20 of 25 PageID #: 16406


                                                            US 6,473,532 Bl
                                   3                                                                         4
        There is also provided, in accordance with a preferred               steps of comparing multiple spatial high frequency levels of
     embodiment of the present invention, a method of visual                 a pixel against its associated visual perception threshold and
     lossless encoding of frames of a video signal. The method               processing the comparison results to associate the pixel with
     includes steps of spatially and temporally separating and               one of the subclasses.
     analyzing details of the frames, estimating parameters of the        5      Further, in accordance with a preferred embodiment of the
     details, defining a visual perception threshold for each of the         present invention, the step, of transforming includes the step
     details in accordance with the estimated detail parameters,             of filtering each subclass with an associated two-
     classifying the frame picture details into subclasses in accor-         dimensional low pass filter.
     dance with the visual perception thresholds and the detail                 Still further, in accordance with a preferred embodiment
     parameters and transforming each the frame detail in accor-          10 of the present invention, the step of transforming includes
     dance with its associated subclass.                                     the steps of generating a difference frame between the
        Additionally, in accordance with a preferred embodiment              current frame and a previous transformed frame, low and
     of the present invention, the step of separating and analyzing          high pass filtering of the difference frame, comparing the
     also includes the step of spatial high pass filtering of small          filtered frames with a large detail threshold and a small detail
     dimension details and temporal filtering for detail motion           15 threshold and summing those portions of the filtered frames
     analysis.                                                               which are greater than the thresholds.
        Moreover, in accordance with a preferred embodiment of                  Additionally, in accordance with a preferred embodiment
     the present invention, the step of estimating comprises at              of the present invention, the large detail threshold is 2 to 5
     least one of the following steps,                                       percent.
                                                                          20     Moreover, in accordance with a preferred embodiment of
        determining Nli.;, a per-pixel signal intensity change               the present invention, the method includes the step of
           between a current frame and a previous frame, normal-             rounding the output of the step of transforming.
           ized by a maximum intensity;                                          Finally, the intensity can be a luminance value or a
        determining a NIXY, a normalized volume of intraframe                chrominance value.
           change by high frequency filtering of the frame, sum-          25
           ming the intensities of the filtered frame and normal-                    BRIEF DESCRIPTION OF THE DRAWINGS
           izing the sum by the maximum possible amount of                       The present invention will be understood and appreciated
           information within a frame;                                       more fully from the following detailed description taken in
        generating Nip, a volume of inter-frame changes between              conjunction with the appended drawings in which:
           a current frame and its previous frame normalized by a         30
                                                                                 FIG. 1 is an example of a video frame;
           maximum possible amount of information volume
                                                                                 FIG. 2 is a block diagram illustration of a video com-
           within a frame;
                                                                             pression system having a visual lossless syntactic encoder,
        generating NIGoP, a normalized volume of inter-frame                 constructed and operative in accordance with a preferred
           changes for a group of pictures from the output of the            embodiment of the present invention;
           previous step of generating;                                   35
                                                                                 FIG. 3 is a block diagram illustration of the details of the
        evaluating a signal-to-noise ratio SNR by high pass                  visual lossless syntactic encoder of FIG. 2;
           filtering a difference frame between the current frame
                                                                                 FIG. 4 is a graphical illustration of the transfer functions
           and the previous frame by selecting those intensities of
                                                                             for a number of high pass filters useful in the syntactic
           the difference frame lower than a threshold defined as
                                                                          40 encoder of FIG. 3;
           three times a noise level under which noise intensifies
           are not perceptible to the human eye, summing the                     FIGS. SA and SB are block diagram illustrations of
           intensities of the pixels in the filtered frame and nor-          alternative embodiments of a controllable filter bank form-
           malizing the sum by the maximum intensity and the                 ing part of the syntactic encoder of FIG. 3;
           total number of pixels in the frame;                                  FIG. 6 is a graphical illustration of the transfer functions
                                                                          45 for a number of low pass filters useful in the controllable
        generating NY;, a normalized intensity value per-pixel;
                                                                             filter bank of FIGS. SA and SB;
        generating a per-pixel color saturation level p;;
                                                                                 FIG. 7 is a graphical illustration of the transfer function
        generating a per-pixel hue value h;; and
                                                                             for a non-linear filter useful in the controllable filter bank of
        determining a per-pixel response R;(h;) to the hue value.            FIGS. SA and SB;
        Further, in accordance with a preferred embodiment of the         50
                                                                                 FIGS. SA, SB and SC are block diagram illustrations of
     present invention, the step of defining includes the step of
                                                                             alternative embodiments of an inter-frame processor form-
     producing the visual perception thresholds, per-pixel, from
                                                                             ing a controlled filter portion of the syntactic encoder of
     a minimum threshold value and at least one of the param-
                                                                             FIG. 3;
     eters.
        Still further, in accordance with a preferred embodiment          55     FIG. 9 is a block diagram illustration of a spatial-temporal
     of the present invention, the step of defining includes the             analyzer forming part of the syntactic encoder of FIG. 3;
     step of producing the visual perception thresholds, per-pixel,              FIGS. lOA and lOB are detail illustrations of the analyzer
     according to the following equation,                                    of FIG. 9; and
                                                                                 FIG. 11 is a detail illustration of a frame analyzer forming
                                                                          60 part of the syntactic encoder of FIG. 3.

                                                                   200             DETAILED DESCRIPTION OF THE PRESENT
                             Nip+ NI cop+ NY;+ p; + (1 - R;(h;)) + SNR)
                                                                                                INVENTION
                                                                                 Applicants halve realized that there are different levels of
        wherein THDmin is a minimum threshold level.                      65   image detail in an image and that the human eye perceives
        Moreover, in accordance with a preferred embodiment of                 these details in different ways. In particular, Applicants have
     the present invention, the step of classifying includes the               realized the following:
Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 21 of 25 PageID #: 16407


                                                          US 6,473,532 Bl
                                   5                                                                    6
       1. Picture details whose detection mainly depends on the          frame memory 40, a frame analyzer 42, an intra-frame
           level of noise in the image occupy approximately              processor 44, an output frame memory 46 and an inter-frame
           50---80% of an image.                                         processor 48. Analyzer 42 analyzes each frame to separate
        2. A visual perception detection threshold for image             it into subclasses, where subclasses define areas whose
           details does not depend on the shape of the details in the 5 pixels cannot be distinguished from each other. Intra-frame
           image.                                                        processor 44 spatially filters each pixel of the frame accord-
        3. A visual perception threshold THD depends on a                ing to its subclass and, optionally, also provides each pixel
           number of picture parameters, including the general           of the frame with the appropriate number of bits. Inter-frame
           brightness of the image. It does not depend on the noise      processor 48 provides temporal filtering (i.e. inter-frame
           spectrum.                                                  10 filtering) and updates output frame memory 46 with the
        The present invention is a method for describing, and then       elements of the current frame which are different than those
     encoding, images based on which details in the image can be         of the previous frame.
     distinguished by the human eye and which ones, can only be              It is noted that frames are composed of pixels, each
     detected by it.                                                     having luminance Y and two chrominance Cr and Cb
        Reference is now made to FIG. 1, which is a grey-scale 15 components, each of which is typically defined by eight bits.
     image of a plurality of shapes of a bird in flight, ranging         VLS encoder 20 generally separately processes the three
     from a photograph of one (labeled 10) to a very stylized            components. However, the bandwidth of the chrominance
     version of one (labeled 12). The background of the image is         signals is half as wide as that of the luminance signal. Thus,
     very dark at the top of the image and very light at the bottom      the filters (in the x direction of the frame) for chrominance
     of the image.                                                    20 have a narrower bandwidth. The following discussion shows
        The human eye can distinguish most of the birds of the           the filters far the luminance signal Y.
     image. However, there is at least one bird, labeled 14, which           Frame analyzer 42 comprises a spatial-temporal analyzer
     the eye can detect but cannot determine all of its relative         50, a parameter estimator 52, a visual perception threshold
     contrast details. Furthermore, there are large swaths of the        determiner 54 and a subclass determiner 56. Details of these
     image (in the background) which have no details in them. 25 elements are provided in FIGS. 9-11, discussed hereinbe-
        The present invention is a method and system for syn-            low.
     tactic encoding of video frames before they are sent to a               As discussed hereinabove, details which the human eye
     standard video compression unit. The present invention              distinguishes are ones of high contrast and ones whose
     separates the details of a frame into two different types,          details have small dimensions. Areas of high contrast are
     those that can only be detected (for which only one bit will 30 areas with a lot of high frequency content. Thus, spatial-
     suffice to describe each of their pixels) and those which can       temporal analyzer 50 generates a plurality of filtered frames
     be distinguished (for which at least three bits are needed to       from the current frame, each filtered through a different high
     describe the intensity of each of their pixels).                    pass filter (HPF), where each high pass filter retains a
        Reference is now made to FIG. 2, which illustrates the           different range of frequencies therein.
     present invention within an image transmission system. 35               FIG. 4, to which reference is now briefly made, is an
     Thus, FIG. 2 shows a visual lossless (VLS) syntactic                amplitude vs. frequency graph illustrating the transfer func-
     encoder 20 connected to a standard video transmitter 22             tions of an exemplary set of high pass filters for frames in a
     which includes a video compression encoder 24, such as a            non-interfacing scan format. Four graphs are shown. It can
     standard MPEG encoder, and a modulator 26. VLS syntactic            be seen that the curve labeled HPF-R3 has a cutoff frequency
     encoder 20 transforms an incoming video signal such that 40 of 1 MHz and thus, retains portions of the frame with
     video compression encoder 24 can compress the video                 information above 1 MHz. Similarly, curve HPF-R2 has, a
     signal two to five times more than video compression                cutoff frequency of 2 MHz, HPF-C2 has a cutoff frequency
     encoder 24 can do on its own, resulting in a significantly          of 3 MHz and HPF-Rl and HPF-Cl have a cutoff frequency
     reduced volume bit stream to be transmitted.                        of 4 MHz. As will be discussed hereinbelow, the terminol-
        Modulator 26 modulates the reduced volume bit stream 45 ogy "Rx" refers to operations on a row of is pixels while the
     and transmits it to a receiver 30, which, as in the prior art,      terminology "Cx" refers to operations on a column of pixels.
     includes a demodulator 32 and a decoder 34. Demodulator                 In particular, the filters of FIG. 4 implement the following
     32 demodulates the transmitted signal and decoder 34                finite impulse response (FIR) filters on either a row of pixels
     decodes and decompresses the demodulated signal. The                (the x direction of the frame) or a column of pixels (they
     result is provided to a monitor 36 for display.                  50 direction of the frame), where the number of pixels used in
        It will be appreciated that, although the compression            the filter deftness the power of the cosine. For example, a
     ratios are high in the present invention, the resultant video       filter implementing cos 10 x takes 10 pixels around the pixel
     displayed on monitor 36 is not visually degraded. This is           of interest, five to one side and five to the other side of the
     because encoder 20 attempts to quantify each frame of the           pixel of interest.
     video signal according to which sections of the frame are 55
     more or less distinguished by the human eye. For the                         HPF-R3: 1-cos 10x
     less-distinguished sections, encoder either provides; pixels                 HPF-R2: 1-cos 6 x
     of a minimum bit volume, thus reducing the overall bit
     volume of the frame or smoothest the data of the sections                    HPF-Rl: 1-cos2x
     such that video compression encoder 24 will later signifi- 60
                                                                                  HPF-C2: 1-cos 4 y
     cantly compress these sections, thus resulting in a smaller bit
     volume in the compressed frame. Since the human eye does                     HPF-Cl: 1-cos 2 y
     not distinguish these sections, the reproduced frame is not
     perceived significantly differently than the original frame,            The high pass filters can also be considered as digital
     despite its smaller bit volume.                                  65 equivalents of optical apertures. The higher the cut-off
        Reference is now made to FIG. 3, which details the               frequency, the smaller the aperture. Thus, filters HPF-Rl and
     elements of VLS encoder 20. Encoder 20 comprises an input           HPF-Cl retain only very small details in the frame (of 1-4
Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 22 of 25 PageID #: 16408


                                                                                 US 6,473,532 Bl
                                                7                                                                      8
     pixels in size) while filter HPF-R3 retains much larger                  Hue h;: this is the general hue of the ith pixel and is
     details ( of up to 11 pixels).                                        determined by:
         In the following, the filtered frames will be labeled by the
     type of filter (HPF-X) used to create them.                                                               Cr, -128)
                                                                                                   arctan( 1 . 4 - ' - - .
         Returning to FIG. 3, analyzer 50 also generates difference 5                                          Cb,; -128
     frames between the current frame and another, earlier frame.
     The previous frame is typically at most 15 frames earlier. A
     "group" of pictures or frames (GOP) is a series of frames for         Alternatively, hue h; can be determined by interpolating
     which difference frames are generated.                                Table 1, below.
         Parameter estimator 52 takes the current frame and the 10            Response to hue R;(hJ this is the human vision response
     filtered and difference frames and generates a set of param-          to a given hue and is given by Table 1, below. Interpolation
     eters that describe the information content of the current            is typically used to produce a specific value of the response
     frame. The parameters are determined on a pixel-by-pixel              R(h) for a specific value of hue h.
     basis or on a per frame basis, as relevant. It is noted that the
     parameters do not have to be calculated to great accuracy as 15                                    TABLE 1
     they are used in combination to determine a per pixel, visual                                                             h           R
     perception threshold THD;.                                                 Color           y           c,         Cb   (nm)          (h)
         At least some of the following parameters are determined:
                                                                                White          235        128         128
         Signal to noise ratio (SNR): this parameter can be deter-
                                                                                Yellow         210          16        146    575         0.92
     mined by generating a difference frame between the current 20              Cyan           170        166           16   490         0.21
     frame and the frame before it, high pass filtering of the                  Green          145          54          34   510         0.59
     difference frame, summing the intensities of the pixels in the             Magenta        106        202         222                0.2
     filtered frame, normalized by both the number of pixels Nin                Red             81          90        240    630         0.3
                                                                                Blue            41        240         110    475         0.11
     a frame and the maximum intensty IMAX possible for the                     Black           16        128         128
     pixel. If the frame is a television frame the maximum 25
     intensity is 255 quanta (8 bits). The high frequency filter
     selects only those intensities lower than 3a, where a indi-              Visual perception threshold determiner 54 determines the
     cates a level less than which the human eye cannot perceive           visual perception threshold THD; per pixel as follows:
     noise. For example, a can be 46 dB, equivalent to a
     reduction in signal strength of a factor of 200.                   30 THD; = THDm;n(l +Nil;+ Nlxy +
         Normalized Nli.;: this measures the change li.;, per pixel i,                                                                        2
     from the current frame to its previous frame. This value is                                      Nip+ NI cop+ NY;+ p; + (1 - R;(h;)) + 00)
                                                                                                                                             SNR
     then normalized by the maximum intensity IMAX possible for
     the pixel.
         Normalized volume of intraframe change NIXY: this mea- 35 Subclass determiner 56 compares each pixel i of each high
     sures the volume of change in a frame IXY (or how much                pass filtered frame HPF-X to its associated threshold THO.
     detail there is in a frame), normalized by the maximum                to determine whether or not that pixel is significantly present
     possible amount of information MAXINFo within a frame                 in each filtered frame, where "significantly present" is
     (i.e. 8 bits per pixelxN pixels per frame). Since the highest         defined by the threshold level and by the "detail dimension"
     frequency range indicates the amount of change in a frame, 40 (i.e. the size of the object or detail in the image of which the
     the volume of change IXY is a sum of the intensities in the           pixel forms a part). Subclass determiner 56 then defines the
     filtered frame having the highest frequency range, such as            subclass to which the pixel belongs.
     filtered frame HPF-Rl.                                                   For the example provided above, if the pixel is not present
         Normalized volume of interframe changes NIF: this mea-            in any of the filtered frames, the pixel must belong to an
     sures the volume of changes IF between the current frame 45 object of large size or the detail is only detected but not
     and its previous frame, normalized by the maximum pos-                distinguished. If the pixel is only found in the filtered frame
     sible amount of information MAXINFo within a frame. The               of  HPF-C2 or in both frames HPF-Cl and HPF-C2 it must
     volume of interframe changes IF is the sum of the intensities         be a horizontal edge (an edge in the Y directio~ of the
     in the difference frame.                                              frame). Ifit is found in filtered frames HPF-R3 and HPF-C2
         Normalized volume of change within a group of frames 50 it is a single small detail. If the pixel is found only in filtered
     NIGoP: this measures the volume of changes IGoP over a                frames HPF-Rl, HPF-R2 grind HPF-R3, it is a very small
     group of frames, where the group is from 2 to 15 frames, as           vertical edge. If, in addition, it is also found in filtered frame
     selected by the user. It is normalized by the maximum                 HPF-C2, then the pixel is a very small, single detail.
     possible amount of information MAXINFo within a frame                    The above logic is summarized and expanded in Table 2.
     and by the number of frames in the group.                          55
         Normalized luminance level NY;: Y; is the luminance                                            TABLE 2
     level of a pixel in the current frame. It is normalized by the                       High Pass Filters
     maximum intensity IMAX possible for the pixel.
         Color saturation p;: this is the color saturation level of the      Subclass Rl R2 R3 Cl          C2 Remarks
     ith pixel and it is determined by:                                 60
                                                                                                   0   0   0   0   0       Large detail or detected detail only
                                                                                            2      0   0   0   0           Horizontal edge
                                                                             1              3      0   0   0               Horizontal edge
                        _
                      [0 78
                              (C,.;160
                                    -128)
                                            2

                                                + 0 ·24
                                                          (Cb.; -128)
                                                              126
                                                                        2
                                                                            ]2              4      0   0       0   0       Vertical edge
                                                                                            5      0   0       0           Single small detail
                                                                                            6      0   0                   Single small detail
                                                                                       65   7      0           0   0       Vertical edge
     where    Cr,i   and   Cb,i   are the chrominance levels of the ith                     8      0           0           Single small detail
     pixel.
Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 23 of 25 PageID #: 16409


                                                           US 6,473,532 Bl
                                    9                                                                    10
                                                                          inabove. Low pass filter LPF-R3 has a cutoff frequency of
                            TABLE 2-continued                             0.5 MHz and thus, generally does not retain anything which
                                                                          its associated high pass filter HPF-R3 (with a cutoff fre-
                     High Pass Filters                                    quency of 1 MHz) retains. Filter LPF-R2 has a cutoff
       Subclass Rl R2 R3 Cl           C2 Remarks                       5 frequency of 1 MHz, filter LPF-C2 has a cutoff frequency of
                                                                          1.25 MHz and filters LPFCL and LPF-Rl have a cutoff
           9      0                      Single small detail              frequency of about 2 MHz. As for the high frequency filters,
          10                    0      0 Very small vertical edge         filters LPF-Cx operate on the columns of the frame and
          11                    0        Very small single detail
          12                             Very small single detail
                                                                          filters LPF-Rx operate on the rows of the frame.
                                                                      10      FIG. 7, to which reference is now briefly made, illustrates
                                                                          an exemplary transfer function for the non-linear filters
     The output of subclass determiner 56 is an indication of the         (NLF) which models the response of the eye when detecting
     subclass to which each pixel of the current frame belongs.           a detail. The transfer function defines an output value Vout
     Intra-frame processor 44 performs spatial filtering of the           normalized by the threshold level THD; as a function of an
     frame, where the type of filter utilized varies in accordance
     with the subclass to which the pixel belongs.                    15 input value Vin also normalized by the threshold level THD;.
                                                                          As can be seen in the figure, the input-output relationship
         In accordance with a preferred embodiment of the present
                                                                          is described by a polynomial of high order. A typical order
     invention, intra-frame processor 44 filters each subclass of
     the frame differently and according to the information               might be six, though lower orders, of power two or three, are
     content of the subclass. The filtering limits the bandwidth of       also feasible.
     each subclass which is equivalent to sampling the data at 20             Table 3 lists the type of filters activated per subclass,
     different frequencies. Subclasses with a lot of content are          where the header for the column indicates both the type of
     sampled at a high frequency while subclasses with little             filter and the label of the switch SW-X of FIGS. SA and SB.
     content, such as a plain background area, are sampled at a
     low frequency.                                                                                     TABLE 3
         Another way to consider the operation of the filters is that 2 5
     they smooth the data of the subclass, removing "noisiness"                                              Low Pass Filters
     in the picture that the human eye does not perceive. Thus,                  Subclass     Rl    R2    R3     Cl    C2        O-R   O-C
     intra-frame processor 44 changes the intensity of the pixel
     by an amount less than the visual distinguishing threshold                               0      0            0               0      0
     for that pixel. Pixels whose contrast is lower than the 30                      2        0      0                  0         0      0
                                                                                     3        0      0            0     0         0
     threshold (i.e. details which were detected only) are trans-
                                                                                     4        0            0      0               0      0
     formed with non-linear filters. If desired, the data size of the                5        0            0            0         0      0
     detected only pixels can be reduced from 8 bits to 1 or 2 bits,                 6        0            0      0     0         0
     depending on the visual threshold level and the detail                          7               0     0      0               0      0
     dimension for the pixel. For the other pixels (i.e. the                         8               0     0            0         0      0
                                                                      35             9               0     0      0     0         0
     distinguished ones), 3 or 4 bits is sufficient.
                                                                                    10        0      0     0      0                      0
         Intra-frame processor 44 comprises a controllable filter                   11        0      0     0            0                0
     bank 60 and a filter selector 62. Controllable filter bank 60                  12        0      0     0      0     0
     comprises a set of low pass and non-linear filters, shown in
     FIGS. SA and SB to which reference is now made, which
     filter selector 62 activates, based on the subclass to which 40          FIG. SB includes rounding elements RND which reduce
     the pixel belongs. Selector 62 can activate more than one            the number of bits of a pixel from eight to three or four bits,
     filter, as necessary.                                                depending on the subclass to which the pixel belongs. Table
         FIGS. SA and SB are two, alternative embodiments of              4 illustrates the logic for the example presented hereinabove,
     controllable filter bank 60. Both comprise two sections 64           where the items which are not active for the subclass are
     and 66 which operate on columns (i.e. line to line) and on 45 indicated by "NIA".
     rows (i.e. within a line), respectively. In each section 64 and
     66, there is a choice of filters, each controlled by an                                            TABLE 4
     appropriate switch, labeled SW-X, where Xis ore of Cl, C2,
                                                                                       RND-R0    RND-Rl     RND-R2      RND-CO       RND-Cl
     Rl, R2, R3 (selecting one of the low pass filters (LPF)),             subclass     (Zl)      (Z2)        (Z3)         (Z4)       (ZS)
     D-C, D-R (selecting to pass the relevant pixel directly). 50
     Filter selector 62 switches the relevant switch, thereby                           NIA       NIA         NIA          NIA        NIA
                                                                               2        NIA       NIA         NIA          NIA        4 bit
     activating the relevant filter. It is noted that the non-linear           3        NIA       NIA         NIA          4 bit      NIA
     filters NLF-R and NLF-C are activated by switches R3 and                  4        NIA       NIA         4 bit        NIA        NIA
     C2, respectively. Thus, the outputs of non-linear filters                 5        NIA       NIA         4 bit        NIA        4 bit
     NLF-R and NLF-C are added to the outputs of low pass 55                   6        NIA       NIA         4 bit        4 bit      NIA
                                                                               7        NIA       4 bit       NIA          NIA        NIA
     filters LPF-R3 and LPF-C2, respectively.                                  8        NIA       3 bit       NIA          NIA        3 bit
         Controllable filter bank 60 also includes time aligners               9        NIA       3 bit       NIA          3 bit      NIA
     (TA) which add any necessary delays to ensure that the pixel             10        4 bit     NIA         NIA          NIA        NIA
     currently being processed remains at its appropriate location            11        3 bit     NIA         NIA          NIA        3 bit
                                                                              12        3 bit     NIA         NIA          3 bit      NIA
     within the frame.                                                60
         The low pass filters (LPF) are associated with the high
     pass filters used in analyzer 50. This, the cutoff frequencies           The output of intra-frame processor 44 is a processed
     of the low pass filters are close to those of the high pass          version of the current frame which uses fewer bits to
     filters. The low pass filters thus pass that which their             describe the frame than the original version.
     associated high pass filters ignore.                             65      Reference is now made to FIGS. SA, SB and SC, which
         FIG. 6, to which reference is now briefly made, illustrates      illustrate three alternative embodiments for inter-frame pro-
     exemplary low pass filters for the example provided here-            cessor 48 which provides temporal filtering (i.e. inter-frame
Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 24 of 25 PageID #: 16410


                                                           US 6,473,532 Bl
                                   11                                                                    12
     filtering) to further process the current frame. Since the            nary skill in this art to readily adapt commercially available
     present invention provides a full frame as output, inter-frame        hardware and software as may tie needed to reduce any of
     processor 48 determines which pixels have changed signifi-            the embodiments of the present invention to practice without
     cantly from the previous frame and amends those only,                 undue experimentation and using conventional techniques.
     storing the new version in the appropriate location in output 5          It will be appreciated by persons skilled in the art that the
     frame memory 46.                                                      present invention is not limited by what has been particu-
         The embodiments of FIGS. SA and SB are open loop                  larly shown and described herein above. Rather the scope of
     versions (i.e. the previous frame is the frame previously             the invention is defined by the claims that follow:
     input into inter-frame processor 48) while the embodiment                What is claimed is:
                                                                               1. A visual lossless encoder for processing a video frame
     of FIG. SC is a closed loop version (i.e. the previous frame 10
                                                                           prior to compression by a video encoder, the encoder com-
     is the frame previously produced by inter-frame processor
                                                                           prising:
     48). All of the embodiments comprise a summer 68, a low
                                                                              threshold means for identifying a plurality of visual
     pass filter (LPF) 70, a high pass filter (HPF) 72, two
                                                                                  perception threshold levels to be associated with the
     comparators 74 and 76, two switches 78 and 80, controlled                    pixels of said video frame, wherein said threshold
     by the results of comparators 74 and 76, respectively, and a 15              levels define contrast levels above which a human eye
     summer 82. FIGS. SA and SB additionally include an                           can distinguish a pixel from among its neighboring
     intermediate memory 84 for storing the output of intra-frame                 pixels of said frame;
     processor 44.                                                            filter means for dividing said video frame into portions
         Summer 68 takes the difference of the processed current                  having different detail dimensions;
     frame, produced by processor 44, and the previous frame, 20              means, utilizing said threshold levels and said detail
     stored in either in intermediate memory 84 (FIGS. SA and                     dimensions, for associating said pixels of said video
     SB) or in frame memory 46 (FIG. SC). The difference frame                    frame into subclasses, wherein each subclass includes
     is then processed in two parallel tracks.                                    pixels related to the same detail and which generally
         In the first track, the low pass filter is used. Each pixel of           cannot be distinguished from each other; and
     the filtered frame is compared to a general, large detail, 25
                                                                              means for altering the intensity of each pixel of said video
     threshold THD-LF which is typically set to 5% of the
                                                                                  frame according to its subclass.
     maximum expected intensity for the frame. Thus, the pixels
                                                                              2. An encoder according to claim 1 wherein said means
     which are kept are only those which changed by more than
                                                                           for altering comprises an inter-frame processor and an
     5% (i.e. those whose changes can be "seen" by the human
                                                                           intra-frame processor.
     eye).                                                              30
                                                                              3. An encoder according to claim 2 and wherein said
         In the second track, the difference frame is high pass
                                                                           intra-frame processor comprises a controllable filter bank
     filtered. Since high pass filtering retains the small details,
                                                                           having a plurality of different filters and a filter selector
     each pixel of the high pass filtered frame is compared to the
                                                                           which selects one of said filters for each pixel according to
     particular threshold THD; for that pixel, as produced by
                                                                           its subclass.
     threshold determiner 54. If the difference pixel has an 35
                                                                              4. An encoder according to claim 2 and wherein said
     intensity above the threshold THD; (i.e. the change in the
                                                                           inter-frame processor comprises a low pass filter and a high
     pixel is significant for detailed visual perception), it is
                                                                           pass filter operative on a difference frame between a current
     allowed through (i.e. switch 80 is set to pass the pixel).
                                                                           frame and a previous frame, large and small detail threshold
         Summer 82 adds the filtered difference pixels passed by
                                                                           elements for thresholding the filtered difference frame with
     switches 78 and/or 80 with the pixel of the previous fame to 40
                                                                           a large detail threshold level and a small detail threshold
     "produce the new pixel". If switches 78 and 80 did not pass
                                                                           level, respectively, and a summer which sums the outputs of
     anything, the new pixel is the same as the previous pixel.
                                                                           said two filters as amended by said threshold elements.
     Otherwise, the new pixel is the sum of the previous pixel and
                                                                              5. An encoder according to claim 1 and wherein said
     the low and high frequency components of the difference
                                                                           threshold means comprises means for generating a plurality
     pixel.                                                             45
                                                                           of picture parameters describing at least one of the following
         Reference is now briefly made to FIGS. 9, lOA, lOB and
                                                                           parameters: the volume of information in said frame, the per
     11 which detail elements of frame analyzer 42. In these
                                                                           pixel color and the cross-frame change of intensity and
     figures, the term "ML" indicates a memory line of the
                                                                           means for generating said virtual perception threshold from
     current fame, "MP" indicates a memory pixel of the current
                                                                           said at least one parameter.
     frame, "MF" indicates a memory frame, "VD" indicates the 50
                                                                               6. A method of visual lossless encoding of frames of a
     vertical drive signal, "TA" indicates a time alignment, e.g. a
                                                                           video signal, the method comprising steps of:
     delay, and CNT indicates a counter.
         FIG. 9 generally illustrates the operation of spatial-               spatially and temporally separating and analyzing details
     temporal analyzer 50 and FIGS. lOA and lOB provide one                       of said frames;
     detailed embodiment for the spatial analysis and temporal 55             estimating    parameters of said details;
     analysis portions 51 and 53, respectively. FIG. 11 details               defining a visual perception threshold for each of said
     parameter estimator 52, threshold determiner 54 and sub-                     details in accordance with said estimated detail param-
     class determiner 56. As these figures are deemed to be                       eters;
     self-explanatory, no further explanation will be included                classifying said frame picture details into subclasses in
     here.                                                              60        accordance with said visual perception thresholds and
         It is noted that the present invention can be implemented                said detail parameters; and
     with a field programmable gate array (FPGA) and the frame                transforming each said frame detail in accordance with its
     memory can be implemented with SRAM or SDRAM.                                associate subclass.
         The methods and apparatus disclosed herein have been                 7. The method according to claim 6 and wherein said step
     described without reference to specific hardware or soft- 65 of separating and analyzing also includes the step of spatial
     ware. Rather, the methods and apparatus have been                     high pass filtering of small dimension details and temporal
     described in a manner sufficient to enable persons of ordi-           filtering for detail motion analysis.
Case 1:99-mc-09999-UNA Document 195-1 Filed 02/18/21 Page 25 of 25 PageID #: 16411


                                                           US 6,473,532 Bl
                                   13                                                                    14
        8. The method according to claim 6 and wherein the step            10. The method according to claim 8, wherein said step of
     of estimating comprises at least cane of the following steps:      defining includes the step of producing said visual percep-
        determining Nli.;, a per-pixel signal intensity change          tion thresholds, per-pixel, according to the following
           between a current frame and a previous frame, normal-        equation,
           ized by a maximum intensity;                              5
        determining a NIXY, a normalized volume of intraframe
           change by high frequency filtering of said frame, sum-                                                                      200
                                                                                                 Nip+ NI cop+ NY;+ p; + (1 - R;(h;)) + SNR)
           ming the intensities of said filtered frame and normal-
           izing said sum by the maximum possible amount of
                                                                     10
           information within a frame;                                  wherein THDmin is a minimum threshold level.
        generating Nip, a volume of inter-frame changes between            11. The method according to claim 6, wherein said step of
           a current frame and its previous frame normalized by a       classifying includes the steps of comparing multiple spatial
           maximum possible amount of information volume                high frequency levels of a pixel against its associated visual
           within a frame;                                              perception threshold and processing said comparison results
                                                                     15
        generating NIGoP, a normalized volume of inter-frame            to associate said pixel with one of said subclasses.
           changes for a group of pictures from the output of said         12. The method according to claim 6, wherein said step of
           previous step of generating;                                 transforming includes the step of filtering each subclass with
                                                                        an associated two dimensional low pass filter.
        evaluating a signal-to-noise ratio SNR by high pass                13. The method according to claim 12, wherein said step
           filtering a difference frame between said current frame 20 of transforming includes the steps of generating a difference
           and said previous frame by selecting those intensifies of    frame between said current frame and a previous trans-
           said difference frame lower than a threshold defined as      formed frame, low and high pass filtering of said difference
           three times a noise level under which noise intensities      frame, comparing said filtered frames with a large detail
           are not perceptible to the human eye, summing the            threshold and a small derail threshold and summing those
           intensities of the pixels in the filtered frame and nor- 25 portions of said filtered frames which are greater than said
           malizing said sum by said maximum intensity and by           thresholds.
           the total number of pixels in a frame;                          14. The method according to claim 13 and wherein said
        generating NY;, a normalized intensity value per-pixel;         large detail threshold is 2 to 5 percent.
        generating a per-pixel color saturation level p;;                  15. The method according to claim 6 and also including
                                                                     30
        generating a per-pixel hue value h;; and                        the step of rounding the output of said step of transforming.
                                                                           16. The method according to claim 6, and wherein said
        determining a per-pixel response R;(h;) to said hue value.
                                                                        intensity is a luminance value.
        9. The method according to claim 8, wherein said step of
                                                                           17. The method according to claim 6, and wherein said
     defining includes the step of producing said visual percep-
                                                                        intensity is a chrominance value.
     tion thresholds, per-pixel, from a minimum threshold value
     and at least one of said parameters.                                                      * * * * *
